                                       Case 3:19-cv-02715-WHA Document 62 Filed 06/25/20 Page 1 of 11




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   PAUL MARTEL,
                                  11                  Plaintiff,                           No. C 19-02715 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   HEARST COMMUNICATIONS, INC.,                        ORDER RE MOTIONS FOR
                                                                                           SUMMARY JUDGMENT
                                  14                  Defendant.

                                  15

                                  16                                        INTRODUCTION

                                  17        In this individual wage-and-hour action, both parties move for summary judgment. For

                                  18   the reasons stated below, plaintiff’s motion for summary judgment is GRANTED. Defendant’s

                                  19   motion for summary judgment is DENIED.

                                  20                                          STATEMENT

                                  21        Plaintiff Paul Martel delivers newspapers for the San Francisco Chronicle. Defendant

                                  22   Hearst Communications, Inc. is a media company that, among other things, owns and manages

                                  23   the distribution of the Chronicle throughout Northern California. Plaintiff has been delivering

                                  24   the Chronicle since the 1980s, first, for the San Francisco Newspaper Agency and then for

                                  25   Hearst when it purchased the Chronicle. In 2008, however, plaintiff signed a new contract

                                  26   with Hearst and transitioned from a newspaper “carrier” role to a “dealer” role in which he

                                  27   gained more job responsibilities. He has signed each subsequent contract with Hearst since

                                  28   then (Martel Depo. at 14–17). Based on these job responsibilities and the terms of his contract,
                                       Case 3:19-cv-02715-WHA Document 62 Filed 06/25/20 Page 2 of 11




                                   1   plaintiff filed an initial complaint in May 2019 alleging defendant misclassified him as an

                                   2   independent contractor. He alleges eight violations under the California Labor Code, including

                                   3   Section 17200, and seeks declaratory judgment, compensatory damages, economic and/or

                                   4   special damages and/or liquidated damages (Compl. at 10–18). The Court held a case

                                   5   management conference in August 2019 where the undersigned emphasized the importance of

                                   6   properly disclosing damages under Rule 26 (Dkt. No. 38-2 at 6–7).

                                   7        The parties have now filed cross-motions for summary judgment on the same issue —

                                   8   whether plaintiff has been properly classified as an independent contractor. This order follows

                                   9   full briefing and oral argument.

                                  10                                             ANALYSIS

                                  11        1.      MISCLASSIFICATION.
                                  12        The crux of this case is whether plaintiff has been properly classified as an independent
Northern District of California
 United States District Court




                                  13   contractor. There is no dispute that the Borello standard applies in determining the proper

                                  14   classification given the exemption of newspaper distribution from California Assembly Bill 5’s

                                  15   adoption of the Dynamex standard.

                                  16                A.      CONTROL TEST.
                                  17        Under Borello, the principal test of an employment relationship is “[w]hether the person

                                  18   to whom service is rendered has the right to control the manner and means of accomplishing

                                  19   the result desired.” S.G. Borello & Sons, Inc. v. Department of Industrial Relations, 48 Cal. 3d

                                  20   341 (1989). There, the Supreme Court of California found harvesters to be employees of

                                  21   Borello given the control he had over their work. The harvesters only invested in their hand

                                  22   tools, worked on a piecework basis, and incurred no opportunity for profit or loss. Although

                                  23   Borello did not supervise the harvesters due to the simplicity of their work, he retained

                                  24   “pervasive control over the operation as a whole” — planting the crops, providing the sorting

                                  25   bins and boxes, transporting the crops, selling the crops, and maintaining documentation of the

                                  26   workers’ proceeds.

                                  27        There is no genuine dispute of material fact that plaintiff here is an employee under

                                  28   Borello because defendant controls the manner and means by which plaintiff delivers
                                                                                       2
                                       Case 3:19-cv-02715-WHA Document 62 Filed 06/25/20 Page 3 of 11




                                   1   newspapers. The contract signed by plaintiff requires him to “deliver a complete, fully

                                   2   assembled San Francisco Chronicle” in a “clean, dry, undamaged and readable condition” to

                                   3   subscribers in his designated delivery area no later than 6 a.m. Mondays through Saturdays and

                                   4   7:30 a.m. on Sundays. Plaintiff must also assemble the newspaper and related items into a

                                   5   bagged package for delivery. The contract further provides that the newspapers will be made

                                   6   available to plaintiff at defendant’s warehouse between 1 a.m. and 4 a.m. Mondays through

                                   7   Saturdays and between midnight and 5 a.m. on Sundays. Any failure to arrive at the pick-up

                                   8   location on time or deliver the newspapers on time could be deemed a breach of contract and

                                   9   plaintiff would have to pay the associated costs (See e.g., Dkt. No. 38-2, Exh. E).

                                  10        Following plaintiff’s transition from a “carrier” role to a “dealer” role, defendant also

                                  11   assigned plaintiff additional delivery areas, making it impossible for him to complete all the

                                  12   deliveries within the time frame delineated by the contract without hiring out subcontractors.
Northern District of California
 United States District Court




                                  13   Plaintiff thus began paying Ardy Leenders as a subcontractor to deliver newspapers in these

                                  14   areas. Leenders had been delivering newspapers in those areas for defendant already prior to

                                  15   2008 (Martel Depo. at 41, 53).

                                  16        On a typical weekday, plaintiff will arrive at defendant’s Oakland warehouse around 1

                                  17   a.m. and check his mail to see if there are any changes to his route, which takes less than an

                                  18   hour. He will then prepare or load the newspapers for delivery and distribute them to his

                                  19   subcontractors, which can take up to an hour. He then completes the deliveries on his route,

                                  20   which takes approximately four hours (finishing around 6:30 a.m.), before ultimately driving

                                  21   home to monitor defendant’s online delivery portal for service checks, redeliveries, and

                                  22   complaints. Although merely requiring a deliverer to deliver a readable newspaper in a timely

                                  23   manner to customers is not enough on its own to indicate employment, the time restrictions of

                                  24   when the newspaper is made available to plaintiff, the deadline to make the deliveries, the

                                  25   penalties of failure, and the supplemental tasks he must complete show that plaintiff has little

                                  26   freedom over his working hours or the way in which he completes his job (id. at 127–159).

                                  27        As defendant argues, the terms of the face of this contract do provide plaintiff with

                                  28   certain freedoms such as choosing which vehicle to complete deliveries, choosing the order in
                                                                                       3
                                       Case 3:19-cv-02715-WHA Document 62 Filed 06/25/20 Page 4 of 11




                                   1   which to make deliveries, choosing where to sort and package the newspapers prior to delivery,

                                   2   and hiring or firing subcontractors without approval from defendant. In reality, however, there

                                   3   are crucial restrictions in the way plaintiff completes his job.

                                   4         For example, plaintiff lacks control in the facilities and equipment he uses to completes

                                   5   his job. True, he pays for the primary tools necessary for work — a delivery vehicle and his

                                   6   sorting space — while defendant only provides some of the sorting supplies. His choice in

                                   7   vehicle is, however, dependent on his ability to afford a vehicle for deliveries separate from a

                                   8   vehicle for personal use. Plaintiff’s sorting space in the warehouse is also not in his full

                                   9   control as he subleases it from defendant. There might not be an explicit requirement for

                                  10   defendant to sublet that space, but in practice there is little choice in the matter (Nichols Decl.

                                  11   ¶ 9). In choosing where to bag the newspapers, plaintiff’s most reasonable and efficient option

                                  12   would be to use the place where defendant makes the newspapers available, as opposed to
Northern District of California
 United States District Court




                                  13   preparing them all in his vehicle (which he has done when it is not raining) or driving them to a

                                  14   separate location to sort and bag, which could make it more difficult to deliver the newspapers

                                  15   in a timely manner. Plaintiff’s choices are thus, in practice, a function of the size of his route,

                                  16   weather, and financial situation — much of which is outside his control.

                                  17         Defendant emphasizes the distinction between carriers and distributors, and relatedly,

                                  18   plaintiff’s ability to freely subcontract out his work as an indication of its lack of control over

                                  19   plaintiff. Regardless of plaintiff’s job title, the ability to subcontract is not dispositive of

                                  20   control. In Borello, the harvesters could assign their work to their family members, and they

                                  21   did so, yet the court still found Borello had control over them. 48 Cal. 3d at 348.

                                  22         Even if the ability to subcontract were dispositive, defendant still maintains control. Our

                                  23   court of appeals has not provided guidance on this issue but the California Court of Appeal has

                                  24   alluded to it in Antelope Valley Press v. Poizner. 162 Cal. App. 4th 839, 856 (2008). There,

                                  25   the deliverers for Antelope Valley Press signed contracts that purportedly allowed them to

                                  26   “hire employees and substitutes,” but in practice, greatly limited their ability to do so by only

                                  27   allowing subcontracting when the carrier deemed it necessary and only when using vehicles

                                  28
                                                                                         4
                                       Case 3:19-cv-02715-WHA Document 62 Filed 06/25/20 Page 5 of 11




                                   1   under the carrier’s control . This factor weighed in favor of finding the deliverers to be

                                   2   employees.

                                   3        Plaintiff’s ability to subcontract here is not so explicitly limited as the Antelope Valley

                                   4   Press deliverers, but defendant here still retains much control. True, plaintiff could have more

                                   5   freedom in determining when to deliver his newspapers or the route he takes if he subcontracts

                                   6   out a large portion of his delivery areas. It is also true that he could ostensibly hire whoever he

                                   7   wanted to complete the deliveries, not only when Hearst deems it necessary. But in practice,

                                   8   defendant does not provide plaintiff with much choice. After Hearst assigned additional

                                   9   delivery areas to defendant in 2008, his most reasonable option would be to keep on the

                                  10   deliverers who were already working that route as subcontractors, which is exactly what

                                  11   plaintiff has done. To maintain his pay, plaintiff has largely continued delivering newspapers

                                  12   in the same area he always has, and does not believe he would be able to find additional
Northern District of California
 United States District Court




                                  13   subcontractors to take on his work given the pay. Because of the size of plaintiff’s assigned

                                  14   delivery area, his choice in hiring subcontractors is limited, which in effect, limits his working

                                  15   hours as well. Thus, Hearst does not merely control the results but the means and method by

                                  16   which plaintiff completes his work.

                                  17                B.      SECONDARY FACTORS.
                                  18        While the “control” test is the most significant, the following factors may also be

                                  19   considered: (a) whether the one performing services is engaged in a distinct occupation or

                                  20   business; (b) the kind of occupation, with reference to whether, in the locality, the work is

                                  21   usually done under the direction of the principal or by a specialist without supervision; (c) the

                                  22   skill required in the particular occupation; (d) whether the principal or the worker supplies the

                                  23   instrumentalities, tools, and the place of work for the person doing the work; (e) the length of

                                  24   time for which the services are to be performed; (f) the method of payment, whether by the

                                  25   time or by the job; (g) whether or not the work is a part of the regular business of the principal;

                                  26   and (h) whether or not the parties believe they are creating the relationship of employer-

                                  27   employee. Borello, 48 Cal. 3d 341. Other factors such as the tests developed by other

                                  28
                                                                                       5
                                       Case 3:19-cv-02715-WHA Document 62 Filed 06/25/20 Page 6 of 11




                                   1   jurisdictions or regulations regarding employment may also be considered, but are not

                                   2   dispositive.

                                   3        To further support his contention that the Borello test weighs in his favor, plaintiff has

                                   4   cited to Antelope Valley. This case is distinguishable from ours in the sense that Antelope

                                   5   Valley Press delineated many rules and placed strict restrictions on their deliverers. For

                                   6   example, Antelope Valley Press required their deliverers to bag publications using certain

                                   7   colors, made their deliverers responsible for procuring new subscribers, and imposed numerous

                                   8   financial penalties for failing to comply with the contract. The Antelope Valley Press

                                   9   deliverers’ compensation also depended on unnegotiated financial terms. The restrictions here

                                  10   are not so demanding. There is also a genuine dispute of material fact as to whether defendant

                                  11   has some negotiating power in his contract (Compare Dkt. No. 53-2 and 41-6).

                                  12        There are, however, some similarities between Antelope Valley and our case worth
Northern District of California
 United States District Court




                                  13   mentioning. In finding the deliverers to be employees, the California Court of Appeal noted

                                  14   that Antelope Valley Press’s ability to discharge the deliverers without cause with a 30-day

                                  15   notice (a secondary factor) indicative of an employee-employer relationship. 162 Cal. App.

                                  16   4th at 854. Plaintiff, here, can also be terminated unilaterally without cause with a 30-day

                                  17   notice (Dkt. No. 38-2, Exh. E). The court also found the simplicity of newspaper delivery to

                                  18   weigh in favor of a finding that deliverers were employees. Antelope Valley, 162 Cal. App. 4th

                                  19   at 855. The same applies here.

                                  20        Additional secondary factors also weigh towards finding that plaintiff has been

                                  21   improperly classified as an independent contractor. For example, the length of time for

                                  22   service performance indicates plaintiff is an employee. Although he signs yearly contracts,

                                  23   similar to the Borello growers, plaintiff’s relationship with Hearst is essentially permanent.

                                  24   Unlike a standalone construction contract or one-time research project, plaintiff has been

                                  25   continuously delivering newspapers for Hearst every day since the 1980s (Martel. Depo. at 19).

                                  26        Furthermore, Hearst’s primary business encompasses all steps of the publication process

                                  27   from production to distribution. The Chronicle holds itself out as a news organization that

                                  28   “reports on the news and publishes content in printed and electronic form” (Nichols Decl. ¶¶
                                                                                       6
                                       Case 3:19-cv-02715-WHA Document 62 Filed 06/25/20 Page 7 of 11




                                   1   2–3). Hearst accordingly employs reporters to create content (both for print and digital

                                   2   mediums). On the physical distribution side, Hearst employs individuals to print, package, and

                                   3   deliver newspapers to warehouses, as well as individuals who oversee circulation, and whose

                                   4   job includes developing a strategy for the delivery of physical newspapers (Nichols Depo.

                                   5   164–165). On the digital side, when an employee publishes a news article on the Chronicle’s

                                   6   website, it is “distributed” to certain subscribers. It is unclear why an individual completing

                                   7   the physical version of this distribution would not be considered an employee. Plaintiff’s

                                   8   delivery services are thus neither distinct nor separate from defendant’s primary business.

                                   9         There are some factors on the other side of the ledger, however, but they are not enough

                                  10   to outweigh the finding that there is no genuine dispute of material fact that defendant has

                                  11   improperly classified plaintiff as an independent contractor. First, as evidenced by the

                                  12   language in the contract (e.g. entitled “Contractor Home Delivery Agreement”) as well as
Northern District of California
 United States District Court




                                  13   plaintiff’s tax forms in which he refers to himself as a contractor, the parties did not believe

                                  14   they were creating an employer-employee relationship (Martel Depo. at 36). Newspapers have

                                  15   been historically delivered by independent contractors as well (Nichols Decl. ¶4). Second, the

                                  16   method of payment is also indicative of an independent contractor relationship as plaintiff is

                                  17   paid on a piecework basis instead of hourly (Dkt. No. 38-2, Exh. E). See Cal. Code. Regs. Tit.

                                  18   22, § 44304-6(c)(2). Third, plaintiff’s contract allows him, in response to a complaint, to either

                                  19   cure the breach of contract by redelivery or explain why a complaint is unfounded. These

                                  20   options are indicative of a contractor relationship as it means plaintiff is not explicitly required

                                  21   to monitor the complaints and rectify them. Id. at § 44304-6(c)(5). Fourth, Hearst does not

                                  22   exercise much supervision over plaintiff. No one checks in on him after each delivery,

                                  23   although this is largely due to the simplicity of the task, much like the harvesters in Borello.

                                  24         Even with some dispute over facts and some secondary factors indicative of an

                                  25   independent contractor relationship, overall, the secondary factors still weigh in favor of the

                                  26   conclusion that defendant is an employee. Combined with the control defendant exercises,

                                  27   plaintiff has been improperly classified as an independent contractor and summary judgment is

                                  28   GRANTED    in plaintiff’s favor as to this issue.
                                                                                           7
                                       Case 3:19-cv-02715-WHA Document 62 Filed 06/25/20 Page 8 of 11



                                            2.       DAMAGES.
                                   1
                                            Defendant has separately moved for summary judgment on the basis that plaintiff’s
                                   2
                                       amended initial disclosures on damages are insufficient under Rule 26(a). In particular,
                                   3
                                       defendant takes issues with plaintiff’s failure to provide calculations for each category of
                                   4
                                       damages. In his amended disclosures, plaintiff listed his damages as the following:
                                   5
                                                 •   $321,028.51 in unpaid wages and $86,764.46 in liquidated damages;
                                   6
                                                 •   $121,470.25 in meal & rest break penalties;
                                   7
                                                 •   $100,958.67 in unreimbursed business costs and expenses;
                                   8
                                                 •   $4,000 in wage statement penalties; and
                                   9
                                                 •   $13,508.00 to date in reasonable attorneys’ fees.
                                  10
                                       Plaintiff did not provide any additional information regarding damages in his amended
                                  11
                                       disclosures (Dkt. No. 38-2, Exh. C).
                                  12
Northern District of California




                                            Rule 26(a)(iii) requires that a party must provide:
 United States District Court




                                  13
                                                     a computation of each category of damages claimed by the
                                  14                 disclosing party — who must also make available for inspection
                                                     and copying as under Rule 34 the documents or other evidentiary
                                  15                 material, unless privileged or protected from disclosure, on which
                                                     each computation is based, including materials bearing on the
                                  16                 nature and extent of injuries suffered.
                                  17        Because plaintiff did not provide specific calculations in his amended disclosures, he has

                                  18   violated Rule 26(a)(iii). He notes that he provided a spreadsheet with specific calculations to

                                  19   defense counsel during the parties’ January 2020 mediation, and that he walked through these

                                  20   calculations verbally with defense counsel. This does not, however, excuse plaintiff’s failure

                                  21   because Rule 26(a)(4) requires that all disclosures under Rule 26(a) must be “in writing,

                                  22   signed, and served.” Moreover, statements made during mediation are supposed to be

                                  23   inadmissible.

                                  24        Plaintiff has cited to Aspect Systems Inc., v. Lam Research Corp. in which our court of

                                  25   appeals, in an unpublished decision, affirmed a decision by the United States District Court for

                                  26   the District of Arizona to deny a motion in limine seeking to exclude damages at trial because

                                  27   the disclosing party had disclosed its calculations in a mediation memorandum. 404 F. App’x

                                  28   136, 139 (9th Cir. 2010). Lam is not binding and is also distinguishable from our case. There,
                                                                                       8
                                       Case 3:19-cv-02715-WHA Document 62 Filed 06/25/20 Page 9 of 11




                                   1   the disclosing party had emailed damages calculations to the receiving party before mediation

                                   2   took place and then subsequently incorporated additional calculations into a mediation

                                   3   memorandum. In denying the motion in limine, the judge there specifically found it

                                   4   inappropriate to challenge that issue at the motion in limine stage instead of the summary

                                   5   judgment stage. Our plaintiff here did not email any calculations to defendant prior to the

                                   6   mediation nor did defendant wait to challenge this issue until the motion in limine stage.

                                   7   California also takes a much broader view of mediation confidentiality privileges than Arizona.

                                   8   See Wolf v. Loring Ward Int’l, Ltd., 2019 WL 1922920, at *9 (Cal. Ct. App. Apr. 30, 2019).

                                   9   There is additionally no law stating oral statements made during mediation are sufficient to

                                  10   satisfy Rule 26 either.

                                  11        There is no explicit guidance from our court of appeals in determining whether non-

                                  12   disclosure is justified or harmless, but courts in our district have considered the following
Northern District of California
 United States District Court




                                  13   factors: (1) the surprise to the party against whom the evidence would be offered; (2) the

                                  14   ability of that party to cure the surprise; (3) the extent to which allowing the evidence would

                                  15   disrupt the trial; (4) the importance of the evidence; and (5) the non-disclosing party’s

                                  16   explanation for its failure to disclose the evidence. San Francisco Baykeeper v. W. Bay

                                  17   Sanitary Dist., 791 F.Supp.2d 719, 733 (N.D.Cal. 2011) (Judge Edward Chen).

                                  18        First, damages in this case are complex as plaintiff himself has admitted due to the piece-

                                  19   rate nature of the wages (Dkt. No. 38-2, Exh. B at 7:17–23). Plaintiff has still not properly

                                  20   provided the calculations under Rule 26 and it would be difficult for defendant to determine

                                  21   how plaintiff arrived at the lump-sum monetary amounts in the amended disclosures without

                                  22   these specific calculations or further information from plaintiff such as an expert report. Such

                                  23   a burden causes undue surprise and weighs in defendant’s favor.

                                  24        Plaintiff’s spreadsheet and oral communications from the January 2020 mediation may

                                  25   have lessened some of this surprise, but he made these oral communications when he was still

                                  26   unsure of the accuracy of the damages (See Dkt. No. 38-2, Exh. B at 7:17–23). Plaintiff notes

                                  27   defendant’s failure to bring up these deficient disclosures until now. It is, however, the

                                  28   disclosing party’s burden to provide the proper disclosures. The receiving party has no duty to
                                                                                       9
                                       Case 3:19-cv-02715-WHA Document 62 Filed 06/25/20 Page 10 of 11




                                   1   remind the disclosing party, and any failure to do so does not mean there is no surprise in the

                                   2   evidence provided.

                                   3         Second, the ability to the cure the default weighs in plaintiff’s favor. The United States

                                   4   District Court for the Northern District of California has stated that no new jury trial for civil

                                   5   matters will be conducted through September 30, 2020, due to coronavirus. General Order 72-

                                   6   3. Trial in this matter is currently set to begin on July 20, but will be postponed for at least

                                   7   three months. This extension would accordingly allow plaintiff to rectify at least some of the

                                   8   surprise.

                                   9         Third, for the same reasons as above, allowing the evidence (if rectified) would likely not

                                  10   disrupt trial as a three-month extension could provide plaintiff sufficient time to provide the

                                  11   damage calculations and for defendant to make the necessary preparations to address the

                                  12   calculations at trial.
Northern District of California
 United States District Court




                                  13         Fourth, the evidence here is important as damages are an essential part of plaintiff’s

                                  14   claim.

                                  15         Fifth, in explaining his failure, plaintiff’s counsel merely states that he “errored [sic] by

                                  16   failing to attach [his] Microsoft Excel Workbook to [his] Amended Initial Disclosures,” and

                                  17   instead blames defendant for failing to bring this up to him (Martel. Repl. at 20). This

                                  18   explanation is insufficient to excuse plaintiff.

                                  19            Normally all factors would weigh in defendant’s favor, but given the delay of trial due to

                                  20   coronavirus, the factors weigh less in defendant’s favor. Plaintiff will accordingly be allowed

                                  21   to amend again to comply with Rule 26 but must pay all expenses and fees incurred by

                                  22   defendant in following up on the amended disclosures, including a new deposition thereon of

                                  23   plaintiff, the cost of which must be borne by plaintiff. Defendant may apply for the fee and

                                  24   cost award within 63 CALENDAR DAYS of this order, but must limit the motion to only those

                                  25   fees and costs directly attributable to the amended disclosure. Defendant’s motion for

                                  26   summary judgment as to this issue is thus DENIED.

                                  27

                                  28
                                                                                          10
                                       Case 3:19-cv-02715-WHA Document 62 Filed 06/25/20 Page 11 of 11




                                   1                                         CONCLUSION

                                   2        Any evidentiary objections that have not been addressed in this order were not

                                   3   considered by the undersigned in this motion, and are accordingly DENIED AS MOOT.

                                   4        For the reasons stated above, plaintiff’s motion for summary judgment is GRANTED.

                                   5   Defendant’s motion for summary judgment is DENIED.

                                   6        Trial, currently set for July 20, is hereby VACATED. The pretrial conference on July 8 is

                                   7   also VACATED. A further case management conference to determine a new trial date is SET for

                                   8   OCTOBER 22 AT 11 A.M.

                                   9

                                  10        IT IS SO ORDERED.

                                  11

                                  12   Dated: June 25, 2020.
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                            WILLIAM ALSUP
                                  15                                                        UNITED STATES DISTRICT JUDGE
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    11
